Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-19-2009

Said v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-1129




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"Said v. Atty Gen USA" (2009). 2009 Decisions. Paper 1855.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1855


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                     No. 07-1129


                                MAZEN FATHI SAID,
                                                Petitioner

                                           v.

                 ATTORNEY GENERAL OF THE UNITED STATES
                                                   Respondent




                         On Petition for Review of an Order
                         of the Board of Immigration Appeals
                               Agency No. A74 304 372
                       Immigration Judge: Roxanne Hladylowycz


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  February 18, 2009

                Before: AMBRO, FISHER and JORDAN, Circuit Judges

                           (Opinion filed: February 19, 2009)




                                       OPINION


PER CURIAM

      Mazen Fathi Said petitions for review of an order of the Board of Immigration

Appeals (BIA), which affirmed the Immigration Judge’s (IJ’s) decision ordering his
removal and denying his application for statutory withholding of removal and

withholding of removal under the United Nations Convention Against Torture (CAT).

We will deny the petition for review.

         The parties are already familiar with the facts of this case. Therefore, we limit our

discussion to those facts essential to our decision. Said, a Palestinian Muslim, is a native

and citizen of Israel. He entered the United States in 1993 as a visitor, and adjusted his

status to that of lawful permanent resident in 1996. On January 21, 2005, Said was

convicted in Montgomery County, Pennsylvania for the offense of burglary and theft by

unlawful taking or disposition and theft of trade secrets. He was placed in removal

proceedings for having committed an aggravated felony.1 Said applied for withholding of

removal and protection under the CAT. Said produced a copy of an article from a

Norristown, Pennsylvania newspaper reporting his crime. A.R. 220-21. The article

quoted a Magistrate Judge as saying that Said’s bail was set at $2 million because of

“possible links to money laundering for terrorist organizations.” Said argued that Israeli

officials would learn of these accusations and subject him to persecution and torture.

Said also produced evidence that two of his brothers and one cousin were imprisoned and

tortured by the Israeli government for anti-Israeli activities. His brother Munir Said was

convicted in 1989 for spying for the Iraqi government. He was sentenced to and served

13 years in prison. A.R. 210. His affidavit alleges that he was tortured in prison. Said’s



   1
       Said does not challenge his removability in this petition for review.

                                                2
brother Nader was arrested in 1989 and accused of fundraising and money laundering for

the Palestinian Liberation Organization. He served more than two years in prison, and

also alleges that he was tortured. Said also produced newspaper articles regarding his

brothers and their convictions. A.R. 224-36 Said argued that their political opinions

would be imputed to him, which would also lead to his persecution and torture.

       The IJ denied relief,2 finding that Said’s claim that the Israeli officials had or

would learn of the terrorism accusation was speculative. She also found that he had not

shown that he could not relocate to some other part of Israel to escape persecution. On

appeal, the BIA dismissed the appeal, agreeing that Said had not met his burden of

showing that it was more likely than not that he would be persecuted or tortured upon his

return to Israel. The BIA agreed with the IJ that Said had not established that the Israeli

Government would treat him as a terrorist suspect, even if it had or did become aware of

the newspaper article mentioned above. The BIA also held that Said had “not established

that he is similarly situated to his brothers or cousin who were allegedly tortured while

detained by the Israeli government,” and had “failed to establish that his family members’

anti-Israeli positions will be imputed to him independently or as a result of the attenuated

terrorism-related accusation” of the newspaper article. A.R. 3. The BIA declined to

reach the alternate holding that Said could safely relocate within Israel. Said filed a




   2
    The IJ also held that Said was statutorily eligible for withholding of removal, as his
crime was not a “particularly serious crime.” Said did not apply for asylum.

                                               3
timely petition for review.

       In order to obtain relief under the CAT, an alien must show that it is more likely

than not that he would be tortured if he is removed to the country in question. Mulanga v.

Ashcroft, 8 C.F.R. § 208.16(c)(2); 349 F.3d 123, 132 (3d Cir. 2003). To qualify for

statutory withholding of removal, an alien must show that it is more likely than not that he

will be persecuted on account of race, religion, nationality, membership in a particular

social group, or political opinion if returned to the country of removal. Singh v.

Gonzales, 8 U.S.C. § 1231(b)(3)(A); 406 F.3d 191, 196 (3d Cir. 2005). Both forms of

relief are mandatory if the requisite showing is made. Yusupov v. Att’y General, 518

F.3d 185, 188 (3d Cir. 2008); Mulanga, 349 F.3d at 132-33.

       We agree with the BIA that Said did not meet his burden of showing that it is more

likely than not that he will be persecuted or tortured in Israel. Although it is possible that

the Israeli government might have learned of the newspaper article, or could learn of it in

the future, we agree with the BIA that the Israeli government is unlikely to consider Said

as a terrorist suspect based on a statement in a local U.S. newspaper that his bail was set

at a high level because of “possible links to money laundering for terrorist organizations.”

We further agree that the political views of his brothers, who were accused of anti-Israeli

activities nearly twenty years ago, will not necessarily be imputed to him. Said

acknowledged that in the past when he made trips to Israel, even though he was carefully

searched and questioned, he was always allowed to enter and leave Israel. A.R. 169-71.



                                              4
Even if one considers the combined fact that a newspaper obliquely linked Said to

terrorism, and that Said has relatives who were convicted of anti-Israeli crimes, we hold

that the likelihood that Said will be persecuted or tortured in Israel on those bases is

speculative. Said did not produce evidence showing that someone in his circumstances

would more likely than not be tortured.

       For the foregoing reasons, we will deny the petition for review.




                                              5